***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-XX-XXXXXXX
                                                              17-SEP-2020
                                                              07:50 AM



                            SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I
________________________________________________________________

                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                    vs.

                    KAPAHUKULA KALE VOORHEES,
                 Petitioner/Defendant-Appellant.
________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 3DTA-13-01793)

                    SUMMARY DISPOSITION ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
     Circuit Judge Kawamura, assigned by reason of vacancy)

                           I.    INTRODUCTION

          The State of Hawai‘i (State) charged Kapahukula

Voorhees (Voorhees) with, inter alia, Resisting Arrest.

Voorhees signed a waiver form purporting to waive his right to a

jury trial on that charge.      Following a brief colloquy, the

District Court of the Third Circuit 1 (district court) accepted



     1    The Honorable Joseph P. Florendo, Jr., presided.
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***



Voorhees’s waiver and after a bench trial, found him guilty of

that charge and several others.        On appeal to the Intermediate

Court of Appeals (ICA), Voorhees contended that the waiver of

his right to a jury trial was not knowing, intelligent, and

voluntary.    The ICA rejected that claim.        However, we hold that

under this court’s recent decision in State v. Ernes, 147 Hawai‘i

316, 465 P.3d 763 (2020), Voorhees is entitled to relief.

Accordingly, we vacate his convictions.

                              II.   BACKGROUND

            The State charged Voorhees with six offenses:           (1)

Operating a Vehicle Under the Influence of an Intoxicant

(OVUII), in violation of Hawai‘i Revised Statutes (HRS) § 291E-

61(a)(1) (Supp. 2019); (2) Driving without a License, in

violation of HRS § 286-102(b) (Supp. 2018); (3) Conditions of

Operation and Registration of Motor Vehicles, in violation of

HRS § 431:10C-104(a) (2005); (4) Resisting Arrest, in violation

of HRS § 710-1026(1) (2014); (5) Refusal to Submit to a Breath,

Blood, or Urine Test, in violation of HRS §§ 291E-11 (2007),

291E-15 (Supp. 2016), and 291E-68 (Supp. 2016); and (6)

Obedience to Police Officers, in violation of HRS § 291C-23

(2007). 2   Voorhees pled not guilty and his attorney informed the



       2    Under HRS § 806-60 (2014), Voorhees was only entitled to a jury
trial on the Resisting Arrest charge because it is a misdemeanor that carries
up to one-year imprisonment. See HRS § 710-1026 (2014); HRS § 706-663 (Supp.
2016).

                                      2
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***



district court that Voorhees had completed a jury trial waiver

form for his Resisting Arrest charge.        The district court then

conducted the following colloquy with Voorhees:

          Court:      Mr. Voorhees, have you talked to your
          attorney about your right to a jury trial?

          Voorhees:    Yes.

          Court:       Do you understand what a jury trial is?

          Voorhees:    Yes.

          Court:      Do you wish to give up your right to a
          jury trial?

          Voorhees:    Yes.

          Court:       Did you read and understand this written
          waiver form?

          Voorhees:    Yes, I did.

          Court:       Are these your initials in paragraphs 2
          through 6?

          Voorhees:    Yes, they are.

          Court:       Is this your signature on the back?

          Voorhees:    Yes.

          Court:      If you give up your right to a jury, the
          trial will be held in this court without a jury. Do
          you understand?

          Voorhees:    Yes.

          Court:      Ms. Gibson, do you certify that your
          client’s waiver is made knowingly and voluntarily?

          Counsel:     I so certify.

          Court:      I’ll accept this waiver and order
          defendant to return November 4th at 2 o’clock for a
          pretrial conference.

          On his jury trial waiver form, filed September 30,

2013, Voorhees signed his initials to confirm his understanding

that a jury is composed of twelve people — whom he would

                                        3
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***



participate in selecting — who will decide whether he is guilty

or not guilty, and will have to unanimously agree for there to

be a conviction.     Additionally, Voorhees initialed the document

to indicate his understanding that giving up his right to a jury

trial means that a judge alone will determine if he is guilty;

Voorhees initialed to confirm that this is what he wanted.              On

the form, Voorhees’s attorney also completed a certificate of

counsel, certifying that she read and fully explained the waiver

information to Voorhees and believed that he understood the

entire document.

            Following a bench trial, the district court found

Voorhees not guilty of count 6, failing to obey police officers,

but guilty of (1) OVUII, (2) Driving without a License, (3)

Conditions of Operation and Registration of Motor Vehicles, (4)

Resisting Arrest, and (5) Refusal to Submit to a Breath, Blood,

or Urine Test. 3    Voorhees appealed.

            Before the ICA, Voorhees argued, inter alia, that the

district court erred by failing to conduct a proper colloquy to

determine whether Voorhees’s jury trial waiver was knowing,

intelligent, and voluntary.       In its memorandum opinion, the ICA




      3     The ICA properly vacated Voorhees’s conviction as to count five
because “the State concede[d] that after Voorhees was arrested, Officer Pa
did not inform him of the sanctions under HRS §§ 291E-41 or 291E-65.”

                                      4
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***



concluded that Voorhees’s jury trial waiver was valid.             Voorhees

filed a timely application for certiorari.

                         III. STANDARD OF REVIEW

            The validity of a criminal defendant’s waiver of [the]
            right to a jury trial presents a question of state and
            federal constitutional law. . . . We answer questions of
            constitutional law by exercising our own independent
            constitutional judgment based on the facts of the case.
            Thus, we review questions of constitutional law under the
            right/wrong standard.

Ernes, 147 Hawai‘i at 320, 465 P.3d at 767 (brackets in original)

(quoting State v. Gomez-Lobato, 130 Hawai‘i 465, 468–69, 312 P.3d

897, 900–01 (2013)).

                              IV.   DISCUSSION

            In Ernes, this court held that courts have a “serious

and weighty responsibility” to “ensur[e] that [a defendant’s]

jury trial waiver was voluntary, knowing, and intelligent,” and

that therefore “the record must reflect a colloquy establishing

a true understanding based on a totality of circumstances of the

particular case.”     Ernes, 147 Hawai‘i at 323, 326, 465 P.3d at

770, 773.    In other words, the court must conduct a “true

colloquy” — a “discussion and exchange between the trial court

and the defendant sufficient for an ascertainment based on the

record that the defendant fully comprehended the constitutional

rights being waived.”      Id. at 324, 465 P.3d at 771 (emphasis

added).   Further, in order to make certain that the nature and

content of the colloquy is sufficient, the trial court must


                                      5
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***



conduct an initial inquiry into the defendant’s background that

would enable it to “tailor its colloquy . . . to ensure that the

court adequately conveys the risks and disadvantages” of waiving

his right to a jury trial.       Id. at 325, 465 P.3d at 772 (quoting

State v. Phua, 135 Hawai‘i 504, 513, 353 P.3d 1046, 1055 (2015))

(emphasis omitted).      After this inquiry, the trial court must

consider any “salient facts,” such as a language barrier.              Id.

at 323-24, 465 P.3d at 770–71.

            Under Ernes, it cannot be said that Voorhees’s jury

trial waiver was established as knowing, intelligent, and

voluntary.    While neither the record nor Voorhees points to any

“salient facts,” the district court did not conduct any inquiry

into Voorhees’s background.       And while a colloquy consisting of

yes or no questions might be appropriate in the absence of any

“salient facts,” the district court’s yes or no questions here

centered around confirming Voorhees’s signature and initials on

the waiver form — not his understanding of the constitutional

right to a jury trial.      Id. at 326, 465 P.3d at 773.         Further,

based on the totality of the circumstances here, even if it may

not have been necessary for the colloquy to cover every Duarte-

Higareda 4 factor in depth, none of them were even addressed.


      4     In United States v. Duarte-Higareda, 113 F.3d 1000, 1002 (9th
Cir. 1997), the Ninth Circuit held, “The district court should inform the
defendant that (1) twelve members of the community compose a jury, (2) the
defendant may take part in jury selection, (3) a jury verdict must be
                                                           (continued...)

                                      6
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***



Gomez-Lobato, 130 Hawaiʻi at 470, 312 P.3d at 902; cf. State v.

Friedman, 93 Hawai‘i 63, 70, 996 P.2d 268, 275 (2000) (holding

colloquy sufficient where, in the absence of any salient facts,

the trial court’s colloquy addressed several of the Duarte-

Higareda factors).      Similarly, although the record indicates

that Voorhees was represented by counsel and that his attorney

explained the jury trial waiver form to him, this is not enough

to outweigh the lack of “discussion and exchange” establishing

Voorhees’s actual understanding of a jury trial.            Ernes, 147

Hawaiʻi at 326, 465 P.3d at 773; see Gomez-Lobato, 130 Hawaiʻi at

471-72, 312 P.3d at 903-04.        The court only asked Voorhees, “Do

you understand what a jury trial is?”         Thus, from this limited

inquiry, it is not possible to glean whether Voorhees truly

understood the meaning, nature, and impact of a jury trial

waiver.

                              V.    CONCLUSION

            Because we conclude the record does not reflect a

discussion and exchange sufficient to satisfy the district

court’s “serious and weighty responsibility” of ensuring a jury

trial waiver’s validity, Voorhees’s waiver was not properly

verified as knowing, intelligent, and voluntary under Ernes.



unanimous, and (4) the court alone decides guilt or innocence if the
defendant waives a jury trial.” This court has previously rejected a “bright
line rule” that “the Duarte–Higareda colloquy is constitutionally required in
every case.” State v. Friedman, 93 Hawai‘i 63, 69, 996 P.2d 268, 274 (2000).

                                      7
  ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***



Accordingly, we vacate the ICA’s April 15, 2019 judgment on

appeal and the district court’s judgment and notice of entry of

judgment entered on April 22, 2014.        See State v. Domut, 146

Hawai‘i 183, 194–95, 457 P.3d 822, 833–34 (2020).          We remand this

case to the district court for further proceedings.

          DATED:    Honolulu, Hawai‘i, September 17, 2020.

Susan L. Arnett                          /s/ Mark E. Recktenwald
for petitioner
                                         /s/ Paula A. Nakayama
Stephen L. Frye
for respondent                           /s/ Sabrina S. McKenna

                                         /s/ Michael D. Wilson

                                         /s/ Shirley M. Kawamura




                                     8